Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
In response to applicant’s RCE filed, 23 July 2021, of application filed, with the above serial number, on 20 December 2013 in which no claims have been amended and IDS is submitted. 
The below Examiner’s Amendment is a copy of the Examiner Amendment filed 16 July 2021.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Hetz on 07 July 2021.

The application has been amended as follows: 

cancel claim 11.
Please amend claim 15:
15. A data processing node, comprising: 
a plurality of application central processing units each having a respective application running thereon; and 
a management processor unit coupled to each one of the application central processing units, wherein the management processor unit comprises an application monitoring services module including a resource assessor and an event reporter, wherein the management processor unit comprises dedicated system resources with respect to the application central processing units such that processes implemented by the application monitoring services module are out-of-band of application processes carried out on each one of the application central processing units, wherein the processes implemented by the application monitoring services module are performed on the management processor unit and do not consume resources of the application central processing units, wherein the application monitoring services module is configured to selectively implement one or more processes for assessing activity of a particular one of the application central processing units that arise from execution of the respective application running thereon and is configured to selectively implement one or more processes for outputting events generated by a particular one of the application central processing units that arise from execution of the respective application running thereon, wherein the processes implemented by the application monitoring services 
wherein: 
the data processing node is one node within a cluster of interconnected nodes and implements a security domain not accessible by the external entity, wherein another node in the cluster of nodes implements a different security domain accessible by the external entity, and wherein outputting the events includes transmitting the events to the another node, thereby enabling the events to be monitored by the external entity without allowing the external entity to interact with the respective application by which the events were generated; 
the application monitoring services module performs processes for assessing activity of the particular one of the application central processing units that arise from execution of the respective application running thereon; 
assessing activity of the particular one of the application central processing units includes using a filter function to manipulate execution of the 
outputting the events includes applying a time stamp to each one of the events; 	

the time stamp applied to each one of the events is based upon a global time to which a local time of each one of the nodes is synchronized.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the limitations set forth in independent claim 15 as amended. In addition, the prosecution history shows the supplemental amendments filed 5/27/20, 10/20/20, and 6/30/21 after PTAB decision have overcome the prior art rejections with said supplemental amendments and Applicant arguments are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.